Judgment reversed: See journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed; coming now to render the judgment which said circuit should have rendered, it is hereby ordered and adjudged that the judgment of the court of common pleas be, and the same is hereby, reversed, and this cause is remanded to said court of common pleas of Clark county for further proceedings according to law.
Nichols, C. J., Shauck, Donahue and Newman, JJ., concur.